FILED
                             NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOKUNBO KUFEJI,                                  No. 07-72622

               Petitioner,                       Agency No. A077-358-663

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tokunbo Kufeji, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for adjustment of status. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), as well as claims of due

process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny

the petition for review.

      The agency properly denied Kufeji’s application for adjustment of status

where he failed to show eligibility for an immigrant visa. See 8 C.F.R. § 1245.1(a)

(applicants for adjustment of status must show they are eligible to receive an

immigrant visa). Kufeji’s due process claim therefore fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process

challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-72622